Name: Commission Regulation (EEC) No 568/89 of 3 March 1989 amending Regulation (EEC) No 649/86 adopting the list of wines produced in Portugal falling within heading No 22.05 of the common customs tariff that are to be treated as quality wines produced in specified regions
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 61 /38 Official Journal of the European Communities 4. 3 . 89 COMMISSION REGULATION (EEC) No 568/89 of 3 March 1989 amending Regulation (EEC) No 649/86 adopting the list of wines produced in Portugal falling within heading No 22.05 of the Common Customs. Tariff that are to be treated as quality wines produced in specified regions HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 649/86 is hereby amended as follows : 1 . The title is replaced by the following : 'Commission Regulation (EEC) No 649/86 of 28 February 1986 adopting the list of wines produced in Portugal and falling within CN code ex 2204 that are to be treated as quality wines produced in specified regions'. 2 . The following 'indicates de proveniÃ ªncia regula ­ mentada' are added to the second subparagraph of Article 1 (b) : '  Portalegre  Borba  Redondo  Reguengos THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 482/86 of 25 February 1986 determining the wines produced in Portugal falling within CN code ex 2204 that are to be treated as quality wines produced in specified regions ('), as amended by Regulation (EEC) No 567/89 (2), and in particular Article 1 (2) thereof, Whereas Commission Regulation (EEC) No 649/86 (3) adopts the list of wines produced in Portugal falling within heading No 22.05 of the Common Customs Tariff that are to be treated as quality wines produced in specified regions ; Whereas Portugal has notified the Commission of the recognition of new 'indicates de proveniÃ ªncia regula ­ mentada' in accordance with national laws in force, for certain wines ; Whereas, with effect from 1 January 1988, Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (4), as amended by Regulation (EEC) No 20/89 (*), introduced a combined nomenclature of goods ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,  Vidigueira . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 March 1989 . For the Commission Ray MAC SHARRY Member of the Commission ( 1) OJ No L 54, 1 . 3 . 1986, p. 6 . (2) See page 37 of this Official Journal . (3) OJ No L 60, 1 . 3 . 1986, p. 57 . O OJ No L 256, 7 . 9 . 1987, p. 1 . O OJ No L 4, 6. 1 . 1989, p. 19 .